Exhibit 10.7

CONFIRMATION OF ENVIRONMENTAL
COMPLIANCE AND INDEMNIFICATION AGREEMENT

          CONFIRMATION OF ENVIRONMENTAL COMPLIANCE AND INDEMNIFICATION AGREEMENT
(as the same may be amended or otherwise modified from time to time, the
“Confirmation”) made and entered into as of the 9thday of August, 2005 between
CORPORATE REALTY INCOME FUND I, L.P., a Delaware limited partnership, having an
office at 475 Fifth Avenue, New York, New York 10017 (“Indemnitor”) and BANK OF
AMERICA, N.A., successor by merger to Fleet National Bank, a national banking
association organized and existing under the laws of the United States of
America, having an office at 1185 Avenue of the Americas, New York, New York
10036, in its capacity as agent and as a lender (“Bank”).

W I T N E S S E T H:

          WHEREAS, Bank made a loan to Indemnitor in the original principal
amount of $24,000,000 (the “Loan”);

          WHEREAS, the Loan is evidenced by that certain Secured Promissory Note
dated September 26, 1996 (as amended by a First Amendment of Loan Agreement and
Note dated as of December 6, 1996, a Third Amendment of Loan Agreement and
Second Amendment of Note dated as of September 25, 1998, and an Amended and
Restated Secured Promissory Note dated October 12, 2000 and as the same may
further be amended or otherwise modified from time to time, the “Note”), and
secured by one or more mortgages (or deeds of trust) and assignments of rents
(as amended prior to the date hereof and as the same may further be amended or
otherwise modified from time to time, collectively, the “Mortgage”);

          WHEREAS, Indemnitor and Bank are simultaneously herewith modifying the
terms and provisions of the Note and of the Mortgage;

          WHEREAS, in connection with the initial execution and delivery of the
Note and the Mortgage, Indemnitor executed and delivered to Bank that certain
Environmental Compliance and Indemnification Agreement dated as of September 26,
1996 (as the same may be amended or otherwise modified from time to time, the
“Environmental Compliance and Indemnification Agreement”); and

          WHEREAS, it is a condition precedent to the effectiveness of the
aforesaid modifications that Indemnitor and Bank execute this Confirmation, and
Indemnitor and Bank are willing to do so.




          NOW, THEREFORE, in consideration of the covenants set forth herein and
for other good and valuable consideration, the receipt and legal sufficiency of
which is hereby acknowledged, Bank and Indemnitor hereby agree as follows:

          1.          Definitions.  All capitalized terms used herein without
definition and which are defined in the Environmental Compliance and
Indemnification Agreement are used herein with the meanings assigned to such
terms in the Environmental Compliance and Indemnification Agreement.

          2.          Confirmation of Environmental Compliance and
Indemnification Agreement.  The Environmental Compliance and Indemnification
Agreement and all covenants of Indemnitor made in the Environmental Compliance
and Indemnification Agreement are hereby ratified and confirmed by Indemnitor in
all respects, and the Environmental Compliance and Indemnification Agreement
shall continue in full force and effect in accordance with its terms.

          3.          Modifications.  No provision of this Confirmation may be
waived, amended or supplemented except by a written instrument executed by
Indemnitor and Bank.

          4.          Successors and Assigns. This Confirmation, which sets
forth the entire understanding of the parties hereto with respect to the subject
matter hereof, inures to the benefit of, and shall be binding upon, the parties
hereto and their respective successors and assigns.

          5.          Severability. In the event that any one or more of the
provisions contained in this Confirmation shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Confirmation, but
this Confirmation shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

          6.          Captions; Counterparts; Governing Law. Captions used in
this Confirmation are for convenience of reference only and shall not be deemed
a part of this Confirmation nor used in the construction of its meaning.  This
Confirmation may be signed in counterparts.  This Confirmation shall be governed
by the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

2




          IN WITNESS WHEREOF, Bank and Indemnitor have duly executed this
Confirmation, as of the date and year first above written.

 

BANK:

 

 

 

BANK OF AMERICA, N.A., as Agent and as Lender

 

 

 

 

By:

/s/ GREGORY W. EGLI

 

 

--------------------------------------------------------------------------------

 

 

Gregory W. Egli,

 

 

Senior Vice President

 

 

 

 

INDEMNITOR:

 

 

 

CORPORATE REALTY INCOME FUND I, L.P.

 

 

 

 

By:

/s/ ROBERT F. GOSSETT, JR.

 

 

--------------------------------------------------------------------------------

 

 

Robert F. Gossett, Jr.,

 

 

General Partner

 

 

 

 

By:

1345 REALTY CORPORATION,

 

 

General Partner

 

 

 

 

By:

/s/ ROBERT F. GOSSETT, JR.

 

 

--------------------------------------------------------------------------------

 

 

Robert F. Gossett, Jr.,

 

 

President

3